Title: To George Washington from Alexander Hamilton, 11 April 1793
From: Hamilton, Alexander
To: Washington, George



Sir,
Treasury Departmt 11th April 1793.

I have the honor to enclose a communication of the 9th instant from the Commissioner of the Revenue, this morning received, transmitting a Contract with Abeshai Woodward as Superintendant of the workmen to be employed in completing the Lighthouse at Bald-Head.
From what is said by the Commissioner of the Revenue, & information through other channels, I am of opinion, that a person

in this character is necessary to be procured and sent, and the experiment has shewn that none on better terms has been obtainable. It is therefore submitted as appearing to be expedient to authorize the Contract. with perfect respect & the truest attachment I have the honor to be &ca

A. Hamilton

